FEICK, C. J.
(concurring).
I concur in the opinion of Mr. Justice GIDEON, reversing the decree granting an injunction, and also concur in his conclusion that under our statute the plaintiffs are entitled to recover damages to the extent that they and their property may have been, or may continue to be, affected or damaged by the operation of the gas plant of the defendant. I feel constrained, however, to state, as briefly as possible, the reasons that impel me to arrive at the foregoing conclusions.
While I concur in the finding of the district court that the operation of the gas plant, and the fumes and gases arising therefrom, to some extent at least, “so interfere with the comfortable enjoyment of life and of the property of the plaintiffs and of each of them as to render said property less fit for habitation for residence purposes,” and that for these *25reasons the plaintiffs are damaged, yet, after a careful consideration of the evidence, I cannot yield assent to the additional finding that plaintiffs and their families are affected in their health to a greater extent than are the inhabitants of Salt Lake City generally from the smoke and fumes which pollute the atmosphere in the city from the manufacturing and other plants and from private arid public buildings generally. A careful review of the medical and expert evidence convinces me that while at times the odors, fumes, and gases that emanate from the gas plant are offensive, annoying, and produce discomfort at least to some extent, yet the overwhelming weight of the evidence is to the effect that, in so far as health is concerned, the health of the plaintiffs and their families is not affected differently or to any greater degree than is the health of the inhabitants of Salt Lake City generally from the cause I have just stated. Moreover, the evidence shows that there are • local conditions which, during certain seasons of the year, produce offensive odors and stenches which are disagreeable, annoying, and for which the defendant gas plant is not responsible.
From the evidence it appears that the officers of both the city and the state boards of health have had the matter of the city’s health under'investigation, and none of the officers of those boards, including the county physician, have, been able to discover that the operation of the gas plant had any appreciable effect on the health of the plaintiffs or of their families. That conclusion is supported by the testimony of the physicians who were professionally called to attend some of the plaintiffs in cases of sickness. It is further supported by the testimony of other experts.' True, the testimony of several experts called by the plaintiffs is to the contrary. If, however, the testimony of the latter experts is carefully analyzed, it will be found that they, to a large extent at least,base their conclusions on hypothetical questions propounded to them in which questions certain facts were assumed which in my judgment, the great weight of the evidence shows were not established, at least not to the extent that they were assumed to exist in said questions. There are circumstances disclosed by the record which áre. not contradicted, and *26which, I conceive, cannot be, which very strongly support and which have forced the foregoing conclusions upon me. For example: The evidence is conclusive that a large number of persons whose homes either adjoin those of some of the plaintiffs or which are in close proximity thereto have not been affected at all by the operation of the gas plant either in health or comfort. Let it be assumed, however, that there are certain persons whose senses are not acute, and hence they are not easily disturbed, or who may favor 'the defendant, and thus were willing to testify that they suffered no discomfort or annoyance, yet we all know that, if the fumes and gases were as poisonous and as deleterious to health as plaintiffs claim they are, no one could escape their effect indefinitely. While it is true that certain poisons may not always affect all persons to the same extent, yet is it equally true that animal life cannot entirely escape the effects of poison, poisonous gases, and especially not if their presence is long continued. Many witnesses testified that, although they lived in houses adjoining those of plaintiffs, yet they were not affected to any extent. Moreover, the physicians and experts who testified on behalf of the defendant to my mind have clearly explained in what way much of the discomfort and annoyance of plaintiffs arose. Those experts point to the facts that every stove, furnace, and fireplace in the city in which soft coal is used as a fuel, in a lesser degree, produces the same fumes and gases as are produced by the gas plant; and that the smoke arising from the numerous chimneys in Salt Lake City is at times very annoying and produces discomfort, especially under certain atmospheric conditions. If, therefore, the fumes and gases emanating from the gas plant to any 'extent, increase those which usually emanate from all kinds of chimneys, it can be. readily understood why plaintiffs are complaining.
To my mind it is quite clear, however, that while the operation of the defendant’s gas plant does not appreciably affect the health of the plaintiffs or their families, yet it does, at least at times, substantially affect their comfort, and thus also affects the value of their property for residential purposes. The gas plant, within the purview of our statute (Comp. Laws *271907, section 3506), to some extent at least, “interferes witb the comfortable enjoyment of life or property,” and therefore constitutes a nuisance. The plaintiffs aré therefore entitled to relief. The only question is, what shall be the nature and extent of such relief?
The defendant pleaded laches as a defense, which, to my mind, was clearly established, in that the plaintiffs stood by for years and permitted the defendant to expend very large sums of money in enlarging and in improving the gas plant, so as to enable the defendant to meet the requirements of the inhabitants of Salt Lake City for gas for both fuel and lighting purposes. In this connection it must not be overlooked that the great weight of evidence is to the effect that in enlarging and in improving the plant the defendant did not increase, but very materially reduced, the smoke, fumes, and gases emanating from the plant. In view, therefore, that the health of plaintiffs and their families is not materially affected by the operation of the gas plant, and for the further reason that plaintiffs have stood by and permitted the defendant to • expend very large sums of money for the purposes stated, and for other reasons that I shall not now pause to' enlarge upon, I ■ am clearly of the opinion that plaintiffs are not as a matter of right entitled to injunctive relief. The fact that plaintiffs have stood by and have permitted the defendant to enlarge and improve its plant, and that it by that means has materially reduced the effects of the nuisance, does, however, not prevent plaintiffs from recovering such damages as they may have or shall < continue to suffer by reason of the operation of the gas plant. The only effect of plaintiffs’ laches is-to prevent them from unconditionally restraining the defendant from operating its gas plant. Plaintiffs may proceed upon the principle laid down by the Supreme Court of the United States in New York City v. Pine, 185 U. S. 93, 22 Sup. Ct. 592, 46 L. Ed. 820. The principle there announced is fully discussed and applied by the New York Court of Appeals in what are commonly called the New York Elevated Railroad Cases. See 1 Pomeroy, Eq. Jur. (3d Ed.) sections 470, 472, and 473. See, also, Lynch v. Metropolitan El. R. R. Co., 129 N. Y. 274, 29 N. E. 315, 15 L. R. A. 287, 26 Am. *28St. Rep. 523; Shepard v. Manhattan R. R. Co., 131 N. Y. 215, 30 N. E. 187; and many other cases cited by Pomeroy in the footnote to section 470, supra. In the foregoing cases it is held that where business enterprises constitute a continuing nuisance, like defendant’s gas plant, and an injunction is refused as a matter of right, the damages may, nevertheless, be assessed in the equity action; that is, the court may deny the injunction as a matter of right, but may assess the damages caused by the nuisance in that action. While that principle is frequently applied where a party has wrongfully taken possession of property and is using it, as illustrated by Mr. Pomeroy in section 473, supra, yet the principle is not exclusively limited to that class of cases as clearly appears from the ease of New York City v. Pine, supra, and the New York Elevated Railroad Cases, to which I have referred. In referring to that class of cases Mr. Pomeroy says:
"If a person appeals to a court of equity for an injunction to restrain the maintenance or to compel the removal of the structure, the court to which such appeal is made has the power to determine the amount of unpaid damages, and to withhold an injunction, and to direct that the structure be permitted to remain and be operated, provided the assessed damages are paid. Courts of equity, it seems, the more readily pursue such a course when important public interests are at stake, and a contrary course would be productive of much public inconvenience and annoyance. This rule applies with special force when the complainant, by making no objection, acquiesces in the work. It finds frequent application in the New York Elevated Railroad Cases.”
By referring to those cases it. will be seen that the elevated railroad was held to be a continuing nuisance, which caused discomfort and annoyance to the complainants, who were abutting property owners. While in those cases the relief was not granted upon the theory that the complainants had stood by, it was, however, granted upon the theory that it was a continuing nuisance, but not one which affected the health of the complainants. In those cases, like in the case at bar, actions were commenced in equity to enjoin the operation of the railroad and to abate the alleged nuisance. The New York. Court of Appeals, however, held that although the elevated railroad was a continuing nuisance, yet its operation *29should not be enjoined; and further held that the court in which the action was commenced had full power to assess the damages and to enjoin the operation of the railroad if such damages were not paid. While it may be true that the courts do not all agree with the procedure followed by the New York Court of Appeals, yet it is also true that but slight reflection will convince any one that in cases where the property rights or the comfort of a large number of persons are affected by the same nuisance, which in its nature is a continuing one, the procedure adopted in New York is the most practical, the most economical, and by far the most speedy. The action in the case at bar was commenced in equity by a large number of persons who are affected by the operation of the defendant’s gas plant. True,'the plaintiffs did not in terms pray for damages as in law cases, but they did pray for every kind of relief to which the court might find them entitled, which necessarily included damages. The case comes squarely within the provisions of Comp. Laws 1907, section 3187. If, however, the allegations of the complaint in some respects should be found insufficient, the complaint may be amended.
The court having full jurisdiction of the case, I can conceive of no possible reason why, in furtherance of justice and in order to avoid a multiplicity of actions, as well as to avoid unnecessary expense both to the public and to the parties, it mhy not assess the damages, and in doing so make separate findings respecting the amount each plaintiff is entitled to, and enter separate judgments upon the findings for the amounts found. Neither do I see any objection to permitting all other parties who may be similarly situated and affected, and who claim to be damaged, to join with plaintiffs in this action for the purpose of having their damages adjudicated. Nor does such procedure affect the right of appeal of any one or of all of the parties to the action. In actions where the rights of the parties are separate, but where they join in one action to avoid a multiplicity of suits, or for some other good reason, each one may prosecute an appeal independently. The doctrine has recently been stated by this court in Gunnison Irr. Co. v. Gunnison Highland Canal Co., 52 Utah, 347, *30174 Pac. 852. Any one or more of the plaintiffs may thus appeal to this court if they so desire, while the defendant may likewise appeal as against any one or more, or all, of the plaintiffs.
A majority of the court doubt both the propriety and the necessity of enforcing the alternative relief suggested in the quotations from Pomeroy; therefore both Justice GIDEON and myself defer to their judgment, and have yielded assent to the judgment as stated.